Citation Nr: 1637696	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-39 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968.  He was awarded the Purple Heart Medal for wounds sustained during combat.  He was also awarded the Vietnam Campaign Medal, among other decorations.  His unit was awarded the Presidential Unit Citation and the Navy Unit Citation.

This matter comes before the Board of Veterans' Appeals (Board) as part and parcel of a previous appeal for entitlement to an initial increased disability rating for posttraumatic stress disorder (PTSD) filed by the Veteran in 2010.  The Board reviewed this appeal in July 2012, and remanded the matter for further evidentiary development at that time.  While on remand, the RO granted a 50 percent disability rating for PTSD.  When the matter was returned to the Board in March 2013, the Board upheld the award of 50 percent, and no higher, for the Veteran's PTSD.  The Board also assumed jurisdiction over the issue of entitlement to a total disability rating based upon unemployability due to service-connected disabilities as part and parcel of the appeal for an increased disability rating for PTSD.  As no action had been taken regarding a potential unemployability benefit, the Board remanded the matter for evidentiary and procedural development.  Such development has been accomplished and the matter has been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  Alternatively, a total disability rating for compensation based on unemployability may be assigned to a Veteran who is unable to secure and follow a substantially gainful occupation by reason of his/her service-connected disabilities.  The Veteran's employment history, educational and vocational attainment as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As noted above, the instant appeal grew out of an increased rating claim filed by the Veteran.  The Veteran did not appeal the Board's March 2013 denial to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision is therefore final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

However, shortly after that, the Veteran filed claims for increased disability ratings for all three of his service-connected disabilities.  These claims were denied in an October 2015 RO decision.  The Veteran filed a notice of disagreement in November 2015, and then in December 2015 he withdrew that notice of disagreement and filed new claims for increased ratings.  The RO denied the new claims in April 2016.  The Veteran has now filed a notice of disagreement with this denial.  It appears that the RO is working on the claims, although no Statement of the Case has been issued yet.  

Under normal circumstances, the Board would simply note in the introduction of the decision that the RO appears to be working on separate claims, but no appeal has yet been filed.  However, in this particular case, the separate claims pertain to all three of the Veteran's service-connected disabilities:  posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling, and varicose veins affecting both legs, with each leg currently rated as 10 percent disabling.  Because the claim for a total disability rating based upon unemployability is predicated upon the individual disability ratings for these disabilities, or upon the combined disability ratings, a grant of an increased disability rating for any or all of the Veteran's service-connected disabilities could cause him to meet the schedular criteria for the award of a total disability rating based upon unemployability.  

Therefore, the Board finds that the Veteran's claim for unemployability is inextricably intertwined with the pending claims for increased disability ratings, and these claims must be resolved prior to Board review of the intertwined unemployability claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Because resolution of the appellate issue depends upon the resolution of the increased rating claims, the Board will order the RO to proceed with issuing a Statement of the Case as to the pending claims for increased disability ratings.  Also see Manlincon v. West, 12 Vet. App. 238 (1999).

Furthermore, there is a due process concern in this case.  The last supplemental statement of the case (SSOC) provided to the Veteran on the unemployability issue was in October 2015.  Since that time, additional VA examinations have been performed, which are relevant to the impairment the Veteran has and how it relates to his ability to obtain and retain gainful employment.  However, the RO did not provide another SSOC to the Veteran with consideration of the new, relevant evidence.

As the claim is being remanded anyway, the Veteran's VA treatment records should be updated for the file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran with a Statement of the Case pertaining to the issues of entitlement to a disability rating in excess of 50 percent for PTSD and entitlement to disability ratings in excess of 10 percent each for varicose veins of the left leg and varicose veins of the right leg.  These claims will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

2.  The RO should obtain all records of VA medical treatment afforded to the Veteran since May 2016 for inclusion in the file. 

3.  AFTER resolution of the increased rating claims, the RO should again review the appeal for a total disability rating based upon unemployability due to service-connected disabilities.  Any evidentiary development which may become apparent should be accomplished at this point.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


